DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2020 and 08/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawamoto (Examiner provided machine translation of JP 2006162700A, of record).

Regarding claim 1, Sawamoto discloses a lens system for image pickup (at least Figures 1 and 3, 5, zoom lens system, [0052]) comprising, in order from an object side (9, screen side): a first lens group (G1, first lens group) that has negative refractive power ([0026]) and is fixed during focusing ([0024] teaches 12, moving mechanism, moves only G3, third lens group, to adjust the focus); a second lens group (G3, third lens group) that has positive refractive power ([0027]) and moves during focusing ([0024] teaches 12, moving mechanism, moves only G3, third lens group, to adjust the focus); a third lens group (G4, fourth lens group) that has positive refractive power ([0028]) and is fixed during focusing ([0024] teaches 12, moving mechanism, moves only G3, third lens group, to adjust the focus); and a fourth lens group (G5, fifth lens group, G6, sixth lens group, and G7, seventh lens group) that has a stop disposed on the object side (S, aperture; [0035]), is fixed during focusing ([0024] teaches 12, moving mechanism, moves only G3, third lens group, to adjust the focus), has positive refractive power ([0028-0030] teach G5, fifth lens group, is negative, G6, sixth lens group, is positive, and G7, seventh lens group, is positive; using values from [0036] the combined focal length of G5-G7 is positive), and is disposed closest to an image plane side (Figures 1 and 3), wherein the first lens group includes a first lens with positive refractive power that is disposed closest to the object side (L11, positive meniscus lens; [0026]) and a terminal lens with negative refractive power disposed closest to the image plane side (L14, negative lens).

Regarding claim 4, Sawamoto discloses the lens system according to claim 1, wherein the first lens group includes, in order from the object side, the first lens (L11, positive meniscus lens; [0026]), a second lens with negative refractive power (L12, negative meniscus lens), and the terminal lens (L14, negative lens).

Regarding claim 7, Sawamoto discloses the lens system according to claim 1, wherein the fourth lens group includes, in order from the object side, a first cemented lens (L51, concave positive meniscus lens, L52, biconcave negative lens) composed of a lens with negative refractive power (L52, biconcave negative lens) and a lens with positive refractive power (L51, concave positive meniscus lens) and a second cemented lens (L62, double concave negative lens, L63, double convex positive lens) composed of a lens with negative refractive power (L62, double concave negative lens) and a lens with positive refractive power (L63, double convex positive lens).

Regarding claim 15, Sawamoto discloses the lens system according to claim 1, wherein the second lens group is composed of a cemented lens (L31, negative meniscus lens, L32, positive biconvex lens) made up, from the object side, of a lens with negative refractive power (L31, negative meniscus lens) and a lens with positive refractive power (L32, positive biconvex lens).

Regarding claim 16, Sawamoto discloses an image pickup apparatus comprising: the lens system according to claim 1 (at least [0052]); and an image pickup element disposed on an image plane side of the lens system (at least [0052]).

Allowable Subject Matter
Claims 2, 3, 5, 6, and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations positively recited in claims 2, 3, 5, 6, 8, 12, 13, and 14, along with the structural limitations positively recited in claim 1 and any respective intervening claims, in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claims 9-11 are dependent on claim 8, and are therefore objected to for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872